DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3, 5, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoeckle, et al, U. S. Patent Application Publication 2018/0120413 (“Stoeckle”).
Regarding claim 1, Stoeckle teaches:
A sensor assembly for detecting an object comprising: at least one radar transmitter configured to emit transmitted radar waves having a first polarization; (Stoeckle, figure 1, paragraph 0015-0019, “[0015] FIG. 1 shows the basic design of a radar sensor 10 … A transmitting antenna 14 and a receiving antenna 16.  [0018] Due to chamfers 28 on two diagonally opposing corners and due to the feed location (connection point of feed line 18 to the antenna patch), transmitting antenna 14 is configured … so that the transmitting antenna emits circularly polarized radar radiation, … As an example, it shall be assumed that transmitting antenna 14 emits left circularly polarized radiation.”; a radar to detect objects with a transmitter 14 and receiver 16; the transmitted waves from 14 are left circularly polarized (i.e. a first polarization)).
at least one radar receiver configured to: receive the transmitted radar waves after reflecting from the object as reflected radar waves having a second polarization different than the first polarization and corresponding with a detection of the object relative to the sensor assembly, and (Stoeckle, figure 2, paragraph 0020-0024, “[0020] In the shown example, receiving antenna 16 is designed to be mirror-inverted to transmitting antenna 14. In any case, receiving antenna 16 is configured in such a way that it preferably receives right circularly polarized radiation. [0024] As is symbolized in FIG. 2 by continuous arrows, radar sensor 10 transmits a radar signal 38, which, corresponding to the configuration of transmitting antenna 14, is left circularly polarized and is symbolized by a letter “L” on the particular arrow. The transmitted radar signal 38 impinges on the backside of preceding vehicle 36 and is reflected there. During this reflection, a reversal of the polarization direction takes place, so that a singly reflected signal 40 propagates on a direct path from the located vehicle 36 to radar sensor 10. Due to the reversal of the polarization direction, this singly reflected signal 40 is right circularly polarized, which is symbolized by a letter “R.”“; a radar to transmit a L circular wave 38, the wave impacts the vehicle 36; the reflected wave reverses polarity to a R circular wave 40 which is returned to radar receiver 16 of radar 10).

    PNG
    media_image1.png
    378
    706
    media_image1.png
    Greyscale

reject radar waves having a polarization being different than the second polarization to disregard noise generated by environmental interaction of the transmitted radar waves and from extraneous radar sources. (Stoeckle, figure 2, paragraph 0025, “[0025] Due to the reversal of the polarization direction during the first reflection on vehicle 36, this repeatedly reflected signal 40 on the path to guard rail 34 is right circularly polarized (“R”), however during the reflection on guard rail 34 the polarization direction is reversed again, so that signal 40 reaches radar sensor 10 as a left circularly polarized signal (“L”). … Since, in the locating of preceding vehicle 36, the repeatedly reflected signal 42 represents an interference signal, which in particular distorts the angular measurement, an improved measuring accuracy is achieved by the suppression of this signal.”; a radar wave that is “twice reflected” from the vehicle 36 and guard rail 34 is again a L circular wave, which is suppressed as interference (i.e. disregard noise generated by the transmitted radar waves and extraneous sources based on polarization)).
Regarding claim 2, Stoeckle teaches The sensor assembly as set forth in claim 1, wherein the at least one radar receiver is configured to accept the radar waves having a polarization having the second polarization for the detection of the object generated by interaction of the transmitted radar waves with the object causing an alteration in the first polarization of the transmitted radar waves. (Stoeckle, paragraph 0024, “[0024] As is symbolized in FIG. 2 by continuous arrows, radar sensor 10 transmits a radar signal 38, which, corresponding to the configuration of transmitting antenna 14, is left circularly polarized and is symbolized by a letter “L” on the particular arrow. The transmitted radar signal 38 impinges on the backside of preceding vehicle 36 and is reflected there. During this reflection, a reversal of the polarization direction takes place, so that a singly reflected signal 40 propagates on a direct path from the located vehicle 36 to radar sensor 10. Due to the reversal of the polarization direction, this singly reflected signal 40 is right circularly polarized, which is symbolized by a letter “R.”“; that the transmitter transmits a L circular wave; that the wave hits a single surface and reverses polarity to a R circular wave (i.e. generated by the interaction of the transmitted radar waves with an object); that the received waves are R circular waves and the receiver suppresses any received L circular waves).
Regarding claim 3, Stoeckle teaches The sensor assembly as set forth in claim 1, further including a sensor printed circuit board and wherein the at least one radar transmitter and the at least one radar receiver are disposed on the sensor printed circuit board and electrically connected thereto, wherein the at least one radar transmitter includes at least one polarized transmit antenna configured to generate the transmitted radar waves having a circular polarization of a first direction and the at least one radar receiver includes at least one polarized receive antenna configured to receive the reflected radar waves having a circular polarization of a second direction. (Stoeckle, figure 1, paragraph 0015-0019, “[0015] FIG. 1 shows the basic design of a radar sensor 10 … A transmitting antenna 14 and a receiving antenna 16 are formed on a surface of a circuit board 12 made of a high frequency suitable material. The antennas are designed as patch antennas and have the shape of approximately rectangular surface areas on the surface of substrate 12. A continuous ground layer is situated on the backside of the substrate which is not visible.  [0018] Due to chamfers 28 on two diagonally opposing corners and due to the feed location (connection point of feed line 18 to the antenna patch), transmitting antenna 14 is configured … so that the transmitting antenna emits circularly polarized radar radiation, … As an example, it shall be assumed that transmitting antenna 14 emits left circularly polarized radiation.”; a radar to detect objects with a transmitter 14 and receiver 16; the transmitted waves from 14 are left circularly polarized (i.e. a first polarization); the received waves from 16 are right circularly polarized; the radar is electrically connected to a printed circuit board).

    PNG
    media_image2.png
    949
    667
    media_image2.png
    Greyscale

Regarding claim 5, Stoeckle teaches The sensor assembly as set forth in claim 3, wherein the circular polarization of a first direction is one of a right-handed polarization and a left-handed polarization and the circular polarization of the second direction is the other one of the right-handed polarization and the left-handed polarization. (Stoeckle, figure 1, paragraph 0015-0019, “[0015] FIG. 1 shows the basic design of a radar sensor 10 … A transmitting antenna 14 and a receiving antenna 16 are formed on a surface of a circuit board 12 made of a high frequency suitable material. The antennas are designed as patch antennas and have the shape of approximately rectangular surface areas on the surface of substrate 12. A continuous ground layer is situated on the backside of the substrate which is not visible.  [0018] Due to chamfers 28 on two diagonally opposing corners and due to the feed location (connection point of feed line 18 to the antenna patch), transmitting antenna 14 is configured … so that the transmitting antenna emits circularly polarized radar radiation, … As an example, it shall be assumed that transmitting antenna 14 emits left circularly polarized radiation.”; a radar to detect objects with a transmitter 14 and receiver 16; the transmitted waves from 14 are left circularly polarized (i.e. a first polarization); the received waves from 16 are right circularly polarized; the radar is electrically connected to a printed circuit board).
Regarding claim 17, Stoeckle teaches:
A method of operating a sensor assembly for detecting an object comprising the steps of: emitting transmitted radar waves having a first polarization using at least one radar transmitter; (Stoeckle, figure 1, paragraph 0015-0019, “[0015] FIG. 1 shows the basic design of a radar sensor 10 … A transmitting antenna 14 and a receiving antenna 16.  [0018] Due to chamfers 28 on two diagonally opposing corners and due to the feed location (connection point of feed line 18 to the antenna patch), transmitting antenna 14 is configured … so that the transmitting antenna emits circularly polarized radar radiation, … As an example, it shall be assumed that transmitting antenna 14 emits left circularly polarized radiation.”; a radar to detect objects with a transmitter 14 and receiver 16; the transmitted waves from 14 are left circularly polarized (i.e. a first polarization)).
receiving the transmitted radar waves after reflecting from the object as reflected radar waves having a second polarization different than the first polarization and corresponding with a detection of the object relative to the sensor assembly using at least one radar receiver; and (Stoeckle, figure 2, paragraph 0020-0024, “[0020] In the shown example, receiving antenna 16 is designed to be mirror-inverted to transmitting antenna 14. In any case, receiving antenna 16 is configured in such a way that it preferably receives right circularly polarized radiation. [0024] As is symbolized in FIG. 2 by continuous arrows, radar sensor 10 transmits a radar signal 38, which, corresponding to the configuration of transmitting antenna 14, is left circularly polarized and is symbolized by a letter “L” on the particular arrow. The transmitted radar signal 38 impinges on the backside of preceding vehicle 36 and is reflected there. During this reflection, a reversal of the polarization direction takes place, so that a singly reflected signal 40 propagates on a direct path from the located vehicle 36 to radar sensor 10. Due to the reversal of the polarization direction, this singly reflected signal 40 is right circularly polarized, which is symbolized by a letter “R.”“; a radar to transmit a L circular wave 38, the wave impacts the vehicle 36; the reflected wave reverses polarity to a R circular wave 40 which is returned to radar receiver 16 of radar 10).
rejecting radar waves having a polarization being different than the second polarization to disregard noise generated by environmental interaction of the transmitted radar waves and from extraneous radar sources using the at least one radar receiver. (Stoeckle, figure 2, paragraph 0025, “[0025] Due to the reversal of the polarization direction during the first reflection on vehicle 36, this repeatedly reflected signal 40 on the path to guard rail 34 is right circularly polarized (“R”), however during the reflection on guard rail 34 the polarization direction is reversed again, so that signal 40 reaches radar sensor 10 as a left circularly polarized signal (“L”). … Since, in the locating of preceding vehicle 36, the repeatedly reflected signal 42 represents an interference signal, which in particular distorts the angular measurement, an improved measuring accuracy is achieved by the suppression of this signal.”; a radar wave that is “twice reflected” from the vehicle 36 and guard rail 34 is again a L circular wave, which is suppressed as interference (i.e. disregard noise generated by the transmitted radar waves and extraneous sources based on polarization)).
Regarding claim 19, Stoeckle teaches The method as set forth in claim 17, wherein the second polarization is an inverted form of the first polarization. (Stoeckle, figure 2, paragraph 0020-0024, “[0020] In the shown example, receiving antenna 16 is designed to be mirror-inverted to transmitting antenna 14. In any case, receiving antenna 16 is configured in such a way that it preferably receives right circularly polarized radiation. [0024] As is symbolized in FIG. 2 by continuous arrows, radar sensor 10 transmits a radar signal 38, which, corresponding to the configuration of transmitting antenna 14, is left circularly polarized and is symbolized by a letter “L” on the particular arrow. The transmitted radar signal 38 impinges on the backside of preceding vehicle 36 and is reflected there. During this reflection, a reversal of the polarization direction takes place, so that a singly reflected signal 40 propagates on a direct path from the located vehicle 36 to radar sensor 10. Due to the reversal of the polarization direction, this singly reflected signal 40 is right circularly polarized, which is symbolized by a letter “R.”“; a radar to transmit a L circular wave 38, the wave impacts the vehicle 36; the reflected wave reverses polarity to a R circular wave 40 which is returned to radar receiver 16 of radar 10).
Regarding claim 20, Stoeckle teaches The method as set forth in claim 17, wherein the first polarization of the transmitted radar waves is one of a left hand circular polarization and a right hand circular polarization and the second polarization of the reflected radar waves is the other one of the left hand circular polarization and the right hand circular polarization. (Stoeckle, figure 1, paragraph 0015-0019, “[0015] FIG. 1 shows the basic design of a radar sensor 10 … A transmitting antenna 14 and a receiving antenna 16 are formed on a surface of a circuit board 12 made of a high frequency suitable material. The antennas are designed as patch antennas and have the shape of approximately rectangular surface areas on the surface of substrate 12. A continuous ground layer is situated on the backside of the substrate which is not visible.  [0018] Due to chamfers 28 on two diagonally opposing corners and due to the feed location (connection point of feed line 18 to the antenna patch), transmitting antenna 14 is configured … so that the transmitting antenna emits circularly polarized radar radiation, … As an example, it shall be assumed that transmitting antenna 14 emits left circularly polarized radiation.”; a radar to detect objects with a transmitter 14 and receiver 16; the transmitted waves from 14 are left circularly polarized (i.e. a first polarization); the received waves from 16 are right circularly polarized; the radar is electrically connected to a printed circuit board).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stoeckle in view of Ranghelli, et al, U. S. Patent 3,854,140 (“Ranghelli”).
Stoeckle teaches the sensor assembly as set forth in claim 1.
Stoeckle does not explicitly teach wherein the first polarization is a linear polarization and the sensor assembly further includes a filter cover disposed adjacent to and covering the at least one radar transmitter and configured to circularly polarize the transmitted radar waves..
Ranghelli teaches wherein the first polarization is a linear polarization and the sensor assembly further includes a filter cover disposed adjacent to and covering the at least one radar transmitter and configured to circularly polarize the transmitted radar waves. (Ranghelli, column 5, lines 7-21, “To convert the linearly polarized antenna beam from the array on sheet 1 to right hand circular polarization and to also convert the linearly polarized beam from the antenna array on sheet 12 to left hand circular polarization a common polarizer is provided superimposed with respect to these two linear arrays. This common polarizer includes a dielectric sheet 16 having disposed thereon by PC techniques a plurality of spaced conductive polarizers 17 shown for purposes of explanation as meander lines. The polarizer is a spatial filter having prescribed width of conductors proportioned to give the desired characteristics for both of the circularly polarized antenna beams each of which has a predetermined one of right handed and left handed circular polarization”; that a common polarizer filter can cover a linear polarization from an antenna into a circular polarized emission, and vice-versa).
In view of the teachings of Ranghelli it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ranghelli to Stoeckle at the time the application was filed in order to provide a compact circularly polarized antenna array where the beam can be left or right hand circularly polarized (column 2, lines 15-20).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stoeckle in view of Margomenos, et al U. S. Patent Application Publication 2009/0251362 (“Margomenos”).
Stoeckle teaches the sensor assembly as set forth in claim 1.
Stoeckle does not explicitly teach:
further including a sensor microprocessor disposed on and electrically coupled to the sensor printed circuit board and
electrically coupled to the at least one radar transmitter and the at least one radar receiver and configured to control emission of the transmitted radar waves using the at least one radar transmitter and
detect of the object relative to the sensor assembly using the at least one radar receiver..
Margomenos teaches:
further including a sensor microprocessor disposed on and electrically coupled to the sensor printed circuit board and (Margomenos, paragraph 0029-0038, “[0038] FIG. 10 is a portion of a block diagram illustrating T/R chip 230 … A polarization antenna, a horn, or a circularly polarized antenna can be used. [0029] FIG. 3 is a block diagram illustrating the front end 210 having two Silicon-Germanium (SiGe) BiCMOS chips 230 and 235. The first chip 230 (e.g., a transmit/receive (T/R) monolithic microwave integrated circuit (MMIC)) may include one or more T/R switches 305,”; a circularly polarized radar packaged into a printed circuit board with MMIC).
electrically coupled to the at least one radar transmitter and the at least one radar receiver and configured to control emission of the transmitted radar waves using the at least one radar transmitter and (Margomenos, paragraph 0030, “[0030] Referring to FIGS. 2D and 3, each antenna 220 may be printed on the top of and interconnected to a T/R chip 230, which may be self-packaged within the architecture. The T /R chip 230 is flip chip bonded on the substrate 205 and wirebonds 215 are used for de biasing. [0032] FIG. 4 is a block diagram illustrating the radar 200. Each T/R chip 230 may send signals to an array of antennas 220. For example, each T/R chip 230 is shown to control an 8x8 array of antennas 220.”; the radar package includes at least an MMIC, a T/R chip, and an array of T/R antennas; that the package includes chip 230 to control transmission from the antennas).
detect of the object relative to the sensor assembly using the at least one radar receiver. (Margomenos, paragraph 0038, “[0032] Each channel can function as both a transmitter and a receiver. In one embodiment, the radar 200 has 9 channels where each channel can be used as a transmit and receive channel. [0038] These radars offer improved detection in clutter, capability of detecting targets with lower radar cross section, and ability to detect the condition on the road ( e.g., ice, mud, debris, etc.).”; that the radar package can control the transmission and reception of radar waves; that the package can be controlled to detect targets using).
In view of the teachings of Margomenos it would have been obvious for a person of ordinary skill in the art to apply the teachings of Margomenos to Stoeckle at the time the application was filed in order to provide a low-cost, compact radar that can adaptively form beams and reduce connections between the controllers and antennas (paragraph 0008-0009). Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Margomenos to Stoeckle before the effective filing date of the claimed invention in order to combine Margomenos’s single chip, compact radar and Stoeckle’s two chip radar.  The combination of the chips merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Claims 7 – 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stoeckle, as modified by Margomenos, in view of Rahm, et al, U. S. Patent 5,216,430 (“Rahm”).
Regarding claim 7, Stoeckle, as modified by Margomenos, teaches the sensor assembly as set forth in claim 6.
Margomenos teaches:
wherein the at least one radar transmitter includes a plurality of radar transmit antennas electrically coupled to the sensor microprocessor and the at least one radar receiver includes a plurality of radar receive antennas electrically coupled to the sensor microprocessor, and (Margomenos, paragraph 0030, “[0030] Referring to FIGS. 2D and 3, each antenna 220 may be printed on the top of and interconnected to a T/R chip 230, which may be self-packaged within the architecture. The T /R chip 230 is flip chip bonded on the substrate 205 and wirebonds 215 are used for de biasing. [0032] FIG. 4 is a block diagram illustrating the radar 200. Each T/R chip 230 may send signals to an array of antennas 220. For example, each T/R chip 230 is shown to control an 8x8 array of antennas 220.”; the radar package includes at least an MMIC, a T/R chip, and an array of Transmitting and Receiving antennas 220; that the package includes chip 230 to control transmission from the antennas 220).
wherein each of the plurality of radar transmit antennas and each of the plurality of radar receive antennas comprise a patch antenna having a rectangular shape (Margomenos, paragraph 0031-0033, “[0033] In one embodiment, the array of antennas 220 is comprised of microstrip patch antennas. All the antennas, through a microstrip-based distribution network, are connected to the T/R chip 230. [0031] The antenna array 220 can be created using waveguides or microstrips.”; that the antennas 220 can be patch antennas on the PCB).
In view of the teachings of Margomenos it would have been obvious for a person of ordinary skill in the art to apply the teachings of Margomenos to Stoeckle at the time the application was filed in order to provide a low-cost, compact radar that can adaptively form beams and reduce connections between the controllers and antennas (paragraph 0008-0009).
Stoeckle, as modified by Margomenos, does not explicitly teach including a pair of longitudinal sides of a first length being parallel and spaced from one another and a pair of lateral sides of a second length a being parallel and spaced from one another and extending between the pair of longitudinal sides and a first feed and a second feed for each coupling to one of a pair of excitation lines..
Rahm teaches including a pair of longitudinal sides of a first length being parallel and spaced from one another and a pair of lateral sides of a second length a being parallel and spaced from one another and extending between the pair of longitudinal sides and a first feed and a second feed for each coupling to one of a pair of excitation lines. (Rahm, figures 1,  10, and 13, “[col 6, lines 21-23] In FIG. 2, antenna element 220 is driven at feed points 224 and 234 by signals in quadrature thereby to operate as a circularly-polarized antenna. [col 8, lines 57-62] FIG. 10 is an alternative arrangement of a dual-frequency linearly-polarized antenna. Rectangular antenna element 1020 is geometrically symmetrical about both axes 1028 and 1038 [col 9, lines 32-37] It is also contemplated that additional symmetrical notches, which provide a longer electrical effective length for a given patch size, may be symmetrically disposed in like manner to that described above, as shown for element 1320 of FIG . 13, for example.”; that a patch antenna can have two feeds, separated by .lambda./4 to operate as a circularly polarized antenna; that patch antennas can be rectangular as in figure 10; that the sides of the patch antennas can have notches).

    PNG
    media_image3.png
    498
    519
    media_image3.png
    Greyscale

In view of the teachings of Rahm it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rahm to Margomenos and Stoeckle at the time the application was filed in order to reduce the coaxial feeds for microstrip patch antennas using notches as feed elements while maintaining the symmetry of the radiated emissions (col 1, line 47 - col 2, 18).
Regarding claim 8, Stoeckle, as modified by Margomenos and Rahm, teaches the sensor assembly as set forth in claim 7.
Stoeckle further teaches wherein the patch antenna defines a pair of truncated corners disposed diagonally opposite one another. (Stoeckle, figure 1, paragraph 0018, “[0018] Due to chamfers 28 on two diagonally opposing corners and due to the feed location (connection point of feed line 18 to the antenna patch), transmitting antenna 14 is configured … so that the transmitting antenna emits circularly polarized radar radiation, … As an example, it shall be assumed that transmitting antenna 14 emits left circularly polarized radiation.”; a patch antenna that is largely rectangular and has truncated corners to emit or to receive a circularly polarized radar radiation).
Regarding claim 9, Stoeckle, as modified by Margomenos and Rahm, teaches the sensor assembly as set forth in claim 7.
Rahm further teaches wherein the patch antenna defines a plurality of perturbations formed as at least one longitudinal notch along each of the pair of longitudinal sides and a plurality of lateral notches along each of the pair of lateral sides. (Rahm, figures 1, 10, and 13, “[col 8, lines 57-62] FIG. 10 is an alternative arrangement of a dual-frequency linearly-polarized antenna. Rectangular antenna element 1020 is geometrically symmetrical about both axes 1028 and 1038 [col 9, lines 32-37] It is also contemplated that additional symmetrical notches, which provide a longer electrical effective length for a given patch size, may be symmetrically disposed in like manner to that described above, as shown for element 1320 of FIG . 13, for example.”; that rectangular patch antennas can be rectangular as in figure 10; that the sides of the patch antennas can have notches; with at least one notch on the longitudinal sides and three notches on the lateral sides).

    PNG
    media_image4.png
    353
    433
    media_image4.png
    Greyscale

In view of the teachings of Rahm it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rahm to Margomenos and Stoeckle at the time the application was filed in order to reduce the coaxial feeds for microstrip patch antennas using notches as feed elements while maintaining the symmetry of the radiated emissions (col 1, line 47 - col 2, 18).
Regarding claim 11, Stoeckle, as modified by Margomenos and Rahm, teaches the sensor assembly as set forth in claim 7.
Rahm further teaches further including a feed network configured to electrically couple to the first feed and the second feed. (Rahm, figure 2, “[col 6, lines 21-23] In FIG. 2, antenna element 220 is driven at feed points 224 and 234 by signals in quadrature thereby to operate as a circularly-polarized antenna.”; a feed network that creates a circularly polarized antenna element by delaying the feeds by 90 degrees).
In view of the teachings of Rahm it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rahm to Margomenos and Stoeckle at the time the application was filed in order to reduce the coaxial feeds for microstrip patch antennas using notches as feed elements while maintaining the symmetry of the radiated emissions (col 1, line 47 - col 2, 18).
Regarding claim 12, Stoeckle, as modified by Margomenos and Rahm, teaches the sensor assembly as set forth in claim 11.
Rahm further teaches wherein the feed network comprises one of a hybrid coupler coupled to the first feed and the second feed and an offset coupler coupled to the first feed and the second feed. (Rahm, figure 1 and 2, “[col 3, lines 56-63] The effective electrical length of conductor 72 between point 60 and transition 74 is longer than that of conductor 62 between point 60 and transition 64 by an amount .lambda./4 at fo so that the phase of the signal at transition 74 will lag that of the signal at transition 64 by 90 degrees.”; two feeds to a patch antenna that have an “offset coupler” to create a 90 degree transition between the feeds; the geometry of the feeds is identical to Applicant’s “offset coupler 84 of the specification figure 17).
In view of the teachings of Rahm it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rahm to Margomenos and Stoeckle at the time the application was filed in order to reduce the coaxial feeds for microstrip patch antennas using notches as feed elements while maintaining the symmetry of the radiated emissions (col 1, line 47 - col 2, 18).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stoeckle, as modified by Margomenos and Rahm, in view of Au, C., U. S. Patent Application Publication 2019/0165488 (“Au”).
Stoeckle, as modified by Margomenos and Rahm, teaches the sensor assembly as set forth in claim 7.
Stoeckle, as modified by Margomenos and Rahm, does not explicitly teach wherein the patch antenna defines a rectangular slot extending therethrough and diagonally across the patch antenna..
Au teaches wherein the patch antenna defines a rectangular slot extending therethrough and diagonally across the patch antenna. (Au, figure 5, paragraph 0043, “[0043] The antenna element 500 includes a conductive patch 502 that may be formed of any suitable conductive material, such as, for example, copper. The conductive patch 502 may be generally rectangular or, in some cases, square, having a length L and a width W … The antenna element 500 can be configured to transmit a signal that is dual circularly polarized based upon the geometry of the patch and the input feeds. In some instances, the patch 502 has a slot 504 formed in the conductive patch 502 that is generally along a diagonal of the rectangular or square conductive patch 502.”; that a patch antenna can have two feeds and a diagonal slot to transmit or receive a circularly polarized wave).
In view of the teachings of Au it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mu to Stoeckle at the time the application was filed in order to provide a dual cirular polarization antenna system for radiation (paragraph 0012-0013).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stoeckle, as modified by Margomenos, in view of Bolt, et al, U. S. Patent 7,333,455 (“Bolt”).
Stoeckle, as modified by Margomenos, teaches the sensor assembly as set forth in claim 6.
Stoeckle teaches to control the at least one radar receiver to receive the reflected radar signature. (Stoeckle, figure 2, paragraph 0025, “[0025] Due to the reversal of the polarization direction during the first reflection on vehicle 36, this repeatedly reflected signal 40 on the path to guard rail 34 is right circularly polarized (“R”), however during the reflection on guard rail 34 the polarization direction is reversed again, so that signal 40 reaches radar sensor 10 as a left circularly polarized signal (“L”). … Since, in the locating of preceding vehicle 36, the repeatedly reflected signal 42 represents an interference signal, which in particular distorts the angular measurement, an improved measuring accuracy is achieved by the suppression of this signal.”; a radar wave that is “twice reflected” from the vehicle 36 and guard rail 34 is again a L circular wave, which is suppressed as interference (i.e. disregard noise generated by the transmitted radar waves and extraneous sources based on polarization)).
Stoeckle, as modified by Margomenos, does not explicitly teach:
wherein the sensor microprocessor is configured to control the at least one radar transmitter to modulate a radar signature comprised of
sequential transmissions by a plurality of radar transmit antennas with the different respective polarization and.
Bolt teaches:
wherein the sensor microprocessor is configured to control the at least one radar transmitter to modulate a radar signature comprised of (Bolt, column 7, lines 10-20, “The 2:2 MIMO system 100 employs a selected space-time coding technique in combination with multiple diversity modes, for example, spatial diversity, polarization diversity, and delay diversity, to achieve increased de-correlation of the four paths w, x, y, z. FIG. 2 depicts a simplified representation of the four signal paths w, x, y, z disposed between the antennas 106A-107A, 106B-107B of the 2:2 MIMO system 100. [col 8, lines 24-42] Although the co-polar signals H-H, V-V and the cross polar signals V-H, H-V are described above as corresponding to horizontally and vertically polarized signal paths, it should be understood that the co-polar and cross polar signals may alternatively correspond to any suitable linear or circular orthogonal polarizations.”; that a system can use different antennas with differently circularly polarized signals to de-correlate broadcast signals).
sequential transmissions by a plurality of radar transmit antennas with the different respective polarization and (Bolt, column 7, lines 37-48, “Because the 2:2 MIMO system 100 employs space-time coding techniques and spatial/polarization diversity to transmit signals over the communications link along the four signal paths w, x, y, z, the four paths w, x, y, z are highly de-correlated. [column 8, lines 1-8] Such delay diversity is obtained by transmitting a signal via the antenna 106A, and then transmitting a delayed version of the signal via the antenna 107A. For example, the delay of the signal transmitted via the antenna 107 A may be equal to about 1 msec or any other suitable delay time.”; that a delay between the two transmitting antennas of figure 2 creates a time diversity, while the differing polarization creates a signal diversity in a coded system to more correctly identify the reflected signals).
In view of the teachings of Bolt it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bolt to Stoeckle at the time the application was filed in order to use multiple antennas and multiple diversity including space time diversity to de-correlate multiple signal paths (column 2, lines 47-55).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stoeckle in view of Kelly, et al, U. S. Patent Application Publication 2008/0018523 (“Kelly”).
Stoeckle teaches the sensor assembly as set forth in claim 1.
Stoeckle does not explicitly teach wherein the sensor assembly is electrically coupled to an object detection system for controlling a vehicle function with the detection of the object relative to the sensor assembly..
Kelly teaches wherein the sensor assembly is electrically coupled to an object detection system for controlling a vehicle function with the detection of the object relative to the sensor assembly. (Kelly, paragraph 0004, “[0004] As is known by those in the art, radar systems have been developed for various applications associated with vehicles, such as automobiles and boats. A radar system mounted on a vehicle detects the presence of objects, including other vehicles, in proximity to the vehicle. In an automotive application, such a radar system can be used in conjunction with the braking system to aid in collision avoidance or in conjunction with the automobile cruise control system to provide intelligent speed and traffic spacing control.”; that a system can control braking or cruise control (i.e. vehicle functions) based on radar detection of objects surrounding the system).
In view of the teachings of Kelly it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kelly to Stoeckle at the time the application was filed in order to detect object near a vehicle for anti-collision purposes (paragraph 0004-0005).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stoeckle in view of Bolt.
Stoeckle teaches the method as set forth in claim 17.
Stoeckle does not explicitly teach:
further including the steps of: controlling a plurality of transmit encoding switches each coupled to one of a plurality of radar transmit antennas being configured to transmit the transmitted radar waves
with a different respective polarization than another one of the plurality of radar transmit antennas to modulate a radar signature comprised of sequential transmissions by each of the plurality of radar transmit antennas with the different respective polarization; and
controlling a plurality of receive decoding switches each coupled to one of a plurality of radar receive antennas being configured to receive the reflected radar waves with the different respective polarization to receive the reflected radar signature..
Bolt teaches:
further including the steps of: controlling a plurality of transmit encoding switches each coupled to one of a plurality of radar transmit antennas being configured to transmit the transmitted radar waves (Bolt, column 7, lines 10-20, “The 2:2 MIMO system 100 employs a selected space-time coding technique in combination with multiple diversity modes, for example, spatial diversity, polarization diversity, and delay diversity, to achieve increased de-correlation of the four paths w, x, y, z. FIG. 2 depicts a simplified representation of the four signal paths w, x, y, z disposed between the antennas 106A-107A, 106B-107B of the 2:2 MIMO system 100. [col 8, lines 24-42] Although the co-polar signals H-H, V-V and the cross polar signals V-H, H-V are described above as corresponding to horizontally and vertically polarized signal paths, it should be understood that the co-polar and cross polar signals may alternatively correspond to any suitable linear or circular orthogonal polarizations.”; that a system can use different antennas with differently circularly polarized signals to de-correlate encoded signals; that the two antennas broadcast different polarities at different times for coding and de-coding).
with a different respective polarization than another one of the plurality of radar transmit antennas to modulate a radar signature comprised of sequential transmissions by each of the plurality of radar transmit antennas with the different respective polarization; and (Bolt, column 7, lines 37-48, “Because the 2:2 MIMO system 100 employs space-time coding techniques and spatial/polarization diversity to transmit signals over the communications link along the four signal paths w, x, y, z, the four paths w, x, y, z are highly de-correlated. [column 8, lines 1-8] Such delay diversity is obtained by transmitting a signal via the antenna 106A, and then transmitting a delayed version of the signal via the antenna 107A. For example, the delay of the signal transmitted via the antenna 107 A may be equal to about 1 msec or any other suitable delay time.”; that a delay between the two transmitting antennas of figure 2 creates a time diversity, while the differing polarization creates a signal diversity in a coded system to more correctly identify the reflected signals).
controlling a plurality of receive decoding switches each coupled to one of a plurality of radar receive antennas being configured to receive the reflected radar waves with the different respective polarization to receive the reflected radar signature. (Bolt, column 7, lines 48-60, “According to the Alamouti reference, two data symbols are transmitted in a predetermined combination by two transmitter antennas, and a receiver captures the transmitted signal via two receiver antennas and optimally combines the two data symbols. Consecutive data symbols can be optimally combined at the receiver to achieve four-way diversity along the signal paths between the transmitter and receiver antennas.”; that a receiver can receive the time and polarity coding of the signals and decode the signals to de-correlate between radar signals).
In view of the teachings of Bolt it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bolt to Stoeckle at the time the application was filed in order to use multiple antennas and multiple diversity including space time diversity to de-correlate multiple signal paths (column 2, lines 47-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648